Citation Nr: 0305720	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  97-09 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for a left elbow 
disorder.

2.  Entitlement to service connection for Reiter's Syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from June 
1970 to June 1973, from May 1975 to February 1980, and from 
August 1980 to November 1992.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from decisions 
of the Houston, Texas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  When this case was previously 
before the Board in December 2000, the claims were remanded 
for further development and compliance with the enhanced 
duties to notify and assist mandated by the Veterans Claims 
Assistance Act of 2000 (VCAA),(codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002)).  The RO has 
granted service connection for sinusitis, allergic rhinitis, 
and bronchitis.  Those claims had also been remanded by the 
Board for further development.


FINDINGS OF FACT

1.  There is no competent evidence of a current, chronic left 
elbow disability.

2.  There is no competent evidence that the veteran has 
Reiter's Syndrome.


CONCLUSIONS OF LAW

1.  Service connection for a left elbow disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).

2.  Service connection for Reiter's Syndrome is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As was noted above, on November 9, 2000, the President signed 
into law the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107.  Regulations implementing the VCAA have 
now been promulgated.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The VCAA and implementing regulations apply in 
the instant case.  See VAOPGCPREC 11-2000.  The RO has 
considered the claim under the VCAA and implementing 
regulations.

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is no longer an issue; the claim has now 
been considered on the merits.  The record includes service 
medical records, and VA treatment and examination reports.  
The appellant was notified of the applicable laws and 
regulations.  The Board remand, the rating decisions, the 
statement of the case, and the supplemental statements of the 
case have informed him what he needs to establish entitlement 
to the benefits sought and what evidence VA has obtained.  He 
was notified of the enactment and provisions of the VCAA, 
including of his and VA's relative responsibilities in 
development of evidence in a December 2000 Board remand and 
in the June 2002 supplemental statement of the case,.  
Further, the December 2000 Board remand specified which 
evidence and information the veteran was required to submit, 
and what evidence VA would obtain on his behalf.  December 
2000 correspondence from the RO to the veteran reiterated 
this information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Factual Background

Service medical records reveal that the veteran was treated 
for nonspecific arthritis in 1972 and 1978.  He had episodes 
of swelling in his hands, and diarrhea.  On February 1979 
evaluation, a doctor noted that the veteran's symptoms were 
consistent with Reiter's Syndrome.  In January 1980, the 
veteran complained of pain in multiple joints.  Among the 
diagnoses listed was "? polyarthralgia ? secondary 
Reiter's."  In February 1980, an impression of "rule out 
Reiter's Syndrome" was noted.  Rheumatoid arthritis testing 
was repeatedly negative, as was a 1990 HLAB-27 test.  In 
October 1990, the veteran was seen for left elbow pain and 
swelling.  On October 1992 separation examination, the 
veteran reported a history of swollen and painful joints, 
including his left elbow, but no defects were noted.

On multiple VA examinations in January and February 1993, no 
diagnosis of Reiter's Syndrome was noted.  The veteran 
complained of pain in multiple joints.  No complaints were 
attributed to the left elbow.

VA treatment records from March 1994 to November  1995 reveal 
treatment for complaints of joint pain.  The veteran's neck 
and back were the focus of his treatment.  An August 1995 
nerve conduction study noted mildly decreased nerve 
conduction velocity in the right upper extremity.

On September 1995 VA examination, the veteran complained of 
pain in his heels, wrists, elbows, knees, and lower back.  
The examiner noted that previous blood tests for seronegative 
arthritis were negative, and he was "considering [a] 
possible diagnosis of Reiter's Syndrome."  The left elbow 
was nontender and demonstrated a range of motion from 0 to 
150 degrees.  X-rays of the joints were normal; cysts were 
noted on both wrists.  Recurrent non-specific synovitis of 
the elbow was diagnosed.  Reiter's Syndrome was not listed as 
a final diagnosis.

VA treatment records from February 1996 to February 1997 
reveal complaints of, and treatment for, back and neck pain.  
August 1996 VA treatment records reveal complaints of low 
back pain, with radiation into the left thigh.  The 
assessment was acute lumbosacral strain.

Private medical records from December 1996 to September 1997 
reveal treatment for respiratory infections and complaints of 
shoulder pain.  The veteran reported that he had shoulder 
pain for approximately six months, aggravated by a car 
accident.  In May 1997, it was noted that the veteran 
reported that he had been diagnosed with Reiter's Syndrome, 
"although he does not have all of the classic symptoms."  
Arthritis of the low back and lower extremities was 
diagnosed.
VA treatment records for July and August 1998 reveal 
complaints of upper extremity, neck, and back pain.  The 
veteran reported a history of Reiter's Syndrome.  The 
diagnosis was "? compressive neuro[pathy]."

On February 1999 VA examination, the veteran complained of 
joint pain which began in service.  He reported that his neck 
and back pain was severe and excruciating, and had been 
worsening.  Changes in temperature aggravated his knee pain, 
but there was no real pattern to the joint pain.  It was 
noted that medical records revealed diagnoses of nonspecific 
arthritis in 1972 and 1978, and several bouts of diarrhea in 
service.  The records did not support diagnoses of a skin 
rash related to rheumatoid arthritis or Reiter's Syndrome, 
nor was conjunctivitis diagnosed.  The examiner noted the 
negative findings because "all of these negative findings 
had to be related with the Reiter's disease."  The veteran 
had a cervical fusion in 1995, and a right wrist cystectomy 
in 1980.  On examination, ranges of motion of the lumbar 
spine, hips, shoulders, wrists, knees, and feet were 
"adequate".  The cervical spine showed a full range of 
motion.  After reviewing the claims file and medical records, 
and examining the veteran, the examiner opined that there was 
insufficient evidence to support a diagnosis of Reiter's 
Syndrome.  X-rays were generally normal; some sclerosis of 
the left sacroiliac joint was noted.

May 1999 VA treatment records reveal treatment by a 
neurologist for low back pain following a lifting injury 
approximately 8 weeks prior.  The veteran reported a history 
of Reiter's Syndrome.  An MRI and CT myelogram revealed a 
disc protrusion at L5-S1, with compression of the L5 nerve 
root.  The veteran underwent a diskectomy in July 1999.

VA treatment records from July 1998 to September 2000 reveal 
that the veteran reported a history of low back and multiple 
joint pain, as well as Reiter's Syndrome.  The veteran was 
treated for left and right arm numbness and pain, as well as 
a recurrence of back pain.

VA treatment records from January 2001 to April 2002 reveal 
treatment for complaints of low back pain with radiation.  A 
mild right L5 root lesion was diagnosed.  The veteran 
reported a history of Reiter's Syndrome, which was diagnosed 
in 1978 and 1980.  An January 2002 MRI of the lumbar spine 
showed postoperative and degenerative changes.  There was L5 
nerve root compression from a lesion.

On August 2002 VA examination, the veteran reported that he 
began having left elbow pain in August 1990.  Medical records 
showed treatment for "left elbow swelling and pain" in 
October 1990.  The veteran alleged other, undocumented 
treatment since that time.  Other medical records also 
reported a "history of" elbow pain.  On examination, there 
was no objective evidence of any impairment or active 
pathology of the left elbow.  The examiner diagnosed a 
history of left elbow pain, but opined that there was no 
existing condition of the left elbow, and hence nothing could 
be service connected.

Analysis

Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  To prevail on the merits on the issue of 
service connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West 12 Vet. App. 247, 253 (1999). 

Left elbow

While service medical records do reflect complaints of and 
treatment for pain and swelling of the left elbow in October 
1990, there is no evidence of any subsequent treatment.  The 
veteran's separation examination noted no defect of the left 
elbow, and on VA examination soon after his separation from 
the military, the veteran did not report any left elbow 
problems.  A September 1995 examiner offered a diagnosis of 
non-specific synovitis of the elbows; but this was based on 
the veteran's subjective reports of pain.  There were no 
objective indications of current left elbow disability.  The 
most recent (August 2002) VA examination reached the same 
conclusion.  While the veteran complained of a history of 
left elbow problems and an undocumented treatment history, 
there was no objective evidence of any current left elbow 
disability.  The examiner specifically opined that there was 
no disability entity which could be service-connected.  
Further, treatment records do not reveal any complaints of 
left elbow pain.  The sole evidence of any current left elbow 
disability is in the statements of the veteran.  However, as 
a layperson, he is not qualified to render an opinion on an 
issue requiring specialized medical knowledge, such as 
medical diagnosis.  Espiritu v. Derwinksi, 2 Vet. App. 492 
(1992).

Because there is no competent evidence of a current left 
elbow disability, service connection for such disability may 
not be granted.

Reiter's Syndrome

Medical records demonstrate that Reiter's Syndrome has been 
considered a possible diagnosis by several doctors, as on 
September 1995 VA examination, or on January and February 
1980 examinations in service.  The veteran reported these as 
definite diagnoses when he sought treatment for various 
complaints.  However, medical records reveal that no examiner 
has actually, finally, diagnosed Reiter's Syndrome.  One 
private doctor, although accepting the veteran's report of 
such diagnosis, stated that the criteria for diagnosing 
Reiter's Syndrome did not appear to be met.  In February 
1999, a VA examiner meticulously reviewed the claims file and 
the veteran's medical records, and opined that the criteria 
for diagnosing Reiter's Syndrome were not met.  The opinion 
contains detailed rationale and reference to specific 
evidence, and is highly probative.  Moreover, although the 
veteran has complained of "joint pain" at various times, on 
repeated examinations his joints have been normal.  He has 
had back and neck problems, as well as right shoulder 
problems, but these have all been related to specific 
injuries, not to Reiter's Syndrome.  
The preponderance of the evidence is against a finding that 
the veteran has Reiter's Syndrome.  In the absence of a 
definite or confirmed diagnosis of such disease, service 
connection for Reiter's Syndrome may not be granted.


ORDER

Service connection for a left elbow disorder is denied.

Service connection for Reiter's Syndrome is denied.



		
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

